           Case 8:20-bk-13014-MW Doc 56 Filed 02/14/21 Entered 02/14/21 21:24:22                                                                     Desc
                               Imaged Certificate of Notice Page 1 of 4
                                                               United States Bankruptcy Court
                                                                Central District of California
In re:                                                                                                                  Case No. 20-13014-MW
Northern Holding, LLC                                                                                                   Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Feb 12, 2021                                                Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 14, 2021:
Recip ID                 Recipient Name and Address
db                     + Northern Holding, LLC, 143 1/2 S. Olive Street, Orange, CA 92866-1331

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 14, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 12, 2021 at the address(es) listed
below:
Name                               Email Address
Gerrick Warrington
                                   on behalf of Creditor Farm Credit West FLCA gwarrington@frandzel.com, sking@frandzel.com

Matthew D. Resnik
                                   on behalf of Debtor Northern Holding LLC matt@rhmfirm.com,
                                   roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                                   om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Michael J Gomez
                                   on behalf of Creditor Farm Credit West FLCA mgomez@frandzel.com, dmoore@frandzel.com

Nancy S Goldenberg
                                   on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Reed S Waddell
                                   on behalf of Creditor Farm Credit West FLCA rwaddell@frandzel.com, sking@frandzel.com
         Case 8:20-bk-13014-MW Doc 56 Filed 02/14/21 Entered 02/14/21 21:24:22                                              Desc
                             Imaged Certificate of Notice Page 2 of 4
District/off: 0973-8                                         User: admin                                                   Page 2 of 2
Date Rcvd: Feb 12, 2021                                      Form ID: pdf042                                              Total Noticed: 1
Roksana D. Moradi-Brovia
                             on behalf of Debtor Northern Holding LLC roksana@rhmfirm.com,
                             matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;
                             russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov


TOTAL: 7
Case 8:20-bk-13014-MW Doc 56 Filed 02/14/21 Entered 02/14/21 21:24:22                        Desc
                    Imaged Certificate of Notice Page 3 of 4


    1   Roksana D. Moradi-Brovia (Bar No. 266572)
        Matthew D. Resnik (Bar No. 182562)
    2   RESNIK HAYES MORADI LLP
        17609 Ventura Blvd., Suite 314                             FILED & ENTERED
    3   Encino, CA 91316
        Telephone: (818) 285-0100
    4   Facsimile: (818) 855-7013                                        FEB 12 2021
        roksana@RHMFirm.com
    5   matt@RHMFirm.com
                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
    6   Attorneys for Debtor                                        BY jle        DEPUTY CLERK
        Northern Holding, LLC
    7
    8
    9                         UNITED STATES BANKRUPTCY COURT

   10                          CENTRAL DISTRICT OF CALIFORNIA

   11                                    SANTA ANA DIVISION

   12
        In re                              ) Case No. 8:20-bk-13014-MW
   13                                      )
                                           ) Chapter 11
   14           NORTHERN HOLDING, LLC,     )
                                           )
   15                                      ) ORDER GRANTING DEBTOR'S
                                   Debtor. ) MOTION TO EXTEND EXCLUSIVITY
   16                                      ) PERIOD TO FILE A CHAPTER 11 PLAN
                                           ) OF REORGANIZATION
   17                                      )
                                           )
   18                                      ) Date: February 8, 2021
                                           ) Time: 2:00 p.m.
   19                                      ) Place: Courtroom 6C
                                           )        411 West Fourth Street
   20                                      )        Santa Ana, CA 92701
                                           )
   21                                      )
   22           A hearing took place at the above time and location to consider the Motion for

   23 Order Extending Debtor's Exclusivity Period to File a Chapter 11 Plan of Reorganization
   24   WKH³Motion´) [Docket No. 42] filed by Northern Holding, LLC, the ³Debtor´ herein.

   25 Appearances are noted in the record.
   26           The Court having considered the Motion, the Objection filed by secured creditor

   27 Farm Credit West, FLCA (Docket No. 50), the 'HEWRU¶VReply thereto (Docket No. 51) and
   28 the declarations submitted in support thereof; and good cause appearing therefor,
Case 8:20-bk-13014-MW Doc 56 Filed 02/14/21 Entered 02/14/21 21:24:22                      Desc
                    Imaged Certificate of Notice Page 4 of 4


    1          IT IS HEREBY ORDERED that:
    2
    3          1.      The Motion is GRANTED;
    4          2.      The 'HEWRU¶VH[FOXVLYHULJKWto file a Chapter 11 plan of reorganization is
    5 extended from February 25, 2021 through and including June 25, 2021; and
    6          3.      7KH'HEWRU¶VULJKWWRVROLFLWDFFHSWDQFHRID&KDSWHUSODQRI
    7 reorganization is extended from April 26, 2021 through and including September 23, 2021.
    8
                                                     ###
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24   Date: February 12, 2021

   25
   26
   27
   28


                                                      2
